Benham, Judge.
Appellant, an employee of the Fulton-DeKalb Hospital Authority, was awarded workers’ compensation benefits by an administrative law judge and the State Board of Workers’ Compensation. Upon appeal to the Superior Court of Fulton County, the trial court reversed the board’s decision on the ground that the hospital authority was not an employer for the purposes of the Workers’ Compensation Act. This court granted appellant’s application for discretionary review.
The identical question has recently been decided by this court in Fulton-DeKalb Hosp. Auth. v. Dean, 169 Ga. App. 277 (312 SE2d 156) (1983). In that case, a majority of this court held that “[t]he [1980 legislative] changes in the definition of employer as now found in OCGA § 34-9-1 (3) . . . clearly brings the hospital authority within the requirement that it is an employer required to have workers’ compensation.” The Supreme Court’s decision in Fulton-DeKalb Hosp. Auth. v. Gaither, 241 Ga. 572 (247 SE2d 89) (1978), decided prior to the 1980 amendment to OCGA § 34-9-1 (3) and upon which the trial court relied, is no longer controlling. Fulton-DeKalb Hosp. Auth. v. Dean, supra.

Judgment reversed.


Banke, P. J., and Pope, J., concur.